UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-4408 RESOURCE AMERICA, INC. (Exact name of registrant as specified in its charter) Delaware 72-0654145 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Crescent Drive, Suite 203, Navy Yard Corporate Center, Philadelphia, PA19112 (Address of principal executive offices) (Zip code) (215) 546-5005 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes R No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer R Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No R The number of outstanding shares of the registrant’s common stock on May 2, 2012 was 19,825,774 shares. (Back to Index) RESOURCE AMERICA, INC. AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets – March 31, 2012 (unaudited) and September 30, 2011 3 Consolidated Statements of Operations − Three and Six Months Ended March 31, 2012 and 2011 (unaudited) 4 Consolidated Statement of Changes in Equity − Six Months Ended March 31, 2012 (unaudited) 5 Consolidated Statements of Cash Flows − Six Months Ended March 31, 2012 and 2011 (unaudited) 6 Notes to Consolidated Financial Statements – March 31, 2012 (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 49 Item 4. Controls and Procedures 49 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 6. Exhibits 50 SIGNATURES 52 (Back to Index) PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RESOURCE AMERICA, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March 31, September 30, (unaudited) ASSETS Cash $ $ Restricted cash Receivables Receivables from managed entities and related parties, net Investments in commercial finance, net − Investments in real estate Investment securities, at fair value Investments in unconsolidated entities Property and equipment, net Deferred tax assets, net Goodwill − Other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities: Accrued expenses and other liabilities $ $ Payables to managed entities and related parties Borrowings Total liabilities Commitments and contingencies Equity: Preferred stock, $1.00 par value, 1,000,000 shares authorized; none outstanding − − Common stock, $.01 par value, 49,000,000 shares authorized; 28,811,012 and 28,779,998 shares issued, respectively (including nonvested restricted stock of 417,155 and 649,007, respectively) Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost; 9,314,218 and 9,126,966 shares, respectively ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Noncontrolling interests Total equity $ $ The accompanying notes are an integral part of these statements 3 (Back to Index) RESOURCE AMERICA, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended March 31, March 31, REVENUES: Real estate $ Financial fund management Commercial finance ) COSTS AND EXPENSES: Real estate Financial fund management Commercial finance Restructuring expenses − − General and administrative Gain on sale of leases and loans − ) ) ) Provision for credit losses Depreciation and amortization OPERATING LOSS ) OTHER INCOME (EXPENSE): Gain on deconsolidation of LEAF − − − Loss on extinguishment of debt − − ) − Gain on sale of management contract − − − Gain on extinguishment of servicing and repurchase liabilities − − Gain (loss) on sale of investment securities, net 5 97 63 ) Impairment loss recognized in earnings ) − ) − Interest expense ) Other income, net ) Loss from continuingoperations before taxes ) Income tax benefit ) Loss from continuing operations ) Loss from discontinued operations, net of tax ) Net loss ) Add: net loss (income) attributable to noncontrolling interests 39 ) ) Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Amounts attributable to common shareholders: Loss from continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations − ) − ) Net loss $ ) $ ) $ ) $ ) Weighted average shares outstanding Dividends declared per common share $ The accompanying notes are an integral part of these statements 4 (Back to Index) RESOURCE AMERICA, INC. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY SIX MONTHS ENDED MARCH 31, 2012 (in thousands) (unaudited) Attributable to Common Shareholders Accumulated Additional Other Total Common Paid-In Accumulated Treasury Comprehensive Stockholders’ Noncontrolling Total Comprehensive Stock Capital Deficit Stock (Loss) Income Equity Interests Equity (Loss) Income Balance, October 1, 2011 $ $ $ ) $ ) $ ) $ $ $ Net (loss) income − − ) − − ) ) $ ) Issuance of common shares 3 − Treasury shares issued − ) − − 67 − 67 Stock-based compensation − Repurchases of common stock − − − ) − ) − ) Cash dividends − − ) − − ) − ) Contribution − 85 85 Deconsolidation of LEAF (see Note 1) − ) − − − ) ) ) Other comprehensive income − 49 Balance, March 31, 2012 $ $ $ ) $ ) $ ) $ ) The accompanying notes are an integral part of this statement 5 (Back to Index) RESOURCE AMERICA, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Provision for credit losses Equity in earnings of unconsolidated entities ) ) Distributions from unconsolidated entities Gain on sale of leases and loans ) ) (Gain) loss on sale of loans and investment securities, net ) Impairment loss recognized in earnings 74 − Gain on deconsolidation of LEAF ) − Loss on extinguishment of debt − Gain on sale of management contract − ) Extinguishment of servicing and repurchase liabilities − ) Deferred income tax benefit ) ) Equity-based compensation issued Equity-based compensation received ) ) Loss from discontinued operations 36 Changes in operating assets and liabilities ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Payments received on real estate loans and real estate − Investments in unconsolidated real estate entities ) ) Purchase of commercial finance assets ) ) Principal payments received on leases and loans − Cash divested on deconsolidation of LEAF ) − Proceeds from sale of management contract − Purchase of loans and investments ) − Proceeds from sale of loans and investments Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Increase in borrowings Principal payments on borrowings ) ) Dividends paid ) ) Proceeds from issuance of common stock − Repurchase of common stock ) − Proceeds from issuance of LEAF preferred stock − Preferred stock dividends paid by LEAF to RSO ) − Payment of debt financing costs ) ) Increase in restricted cash ) ) Other ) − Net cash (used in) provided by financing activities ) CASH FLOWS FROM DISCONTINUED OPERATIONS: Operating activities ) 52 Net cash (used in) provided by discontinued operations ) 52 (Decrease) increase in cash ) Cash at beginning of year Cash at end of period $ $ The accompanying notes are an integral part of these statements 6 (Back to Index) RESOURCE AMERICA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 (unaudited) NOTE 1 – ORGANIZATION AND BASIS OF QUARTERLY PRESENTATION Resource America, Inc. (the "Company") (NASDAQ: REXI) is a specialized asset management company that uses industry specific expertise to evaluate, originate, service and manage investment opportunities through its real estate,financial fund management, and commercial finance operating segments.As a specialized asset manager, the Company seeks to develop investment funds for outside investors for which the Company provides asset management services, typically under long-term management and operating arrangements either through a contract with, or as the manager or general partner of, the sponsored fund.The Company limits its investment funds to investment areas where it owns existing operating companies or has specific expertise.The Company manages assets on behalf of institutional and individual investors and Resource Capital Corp. (“RSO”) (NYSE: RSO), a diversified real estate finance company that is organized and conducts its operations to qualify as a real estate investment trust (“REIT”). The consolidated financial statements and the information and tables contained in the notes to the consolidated financial statements are unaudited. However, in the opinion of management, these interim financial statements include all adjustments necessary to fairly present the results of the interim periods presented. The unaudited interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2011. The results of operations for the six months ended March 31, 2012 may not necessarily be indicative of the results of operations for the full year ending September 30, 2012. LEAF Commercial Capital, Inc. (“LEAF”).In January 2011, the Company formed LEAF to conduct its equipment lease origination and servicing operations and to obtain outside equity and debt financing sources.LEAF Financial Corporation, a subsidiary of the Company, retained the management of the four equipment leasing partnerships, which are sub-serviced by LEAF.On November 16, 2011, the Company and LEAF, together with RSO, entered into a stock purchase agreement and related agreements (collectively the “November 2ransaction”) with Eos Partners, L.P., a private investment firm, and its affiliates (“Eos”).Pursuant to the November 2ransaction, Eos invested $50.0 million in cash in LEAF in exchange for 50,000 shares of newly-issued 12% Series A Participating Preferred Stock (the “Series A Preferred Stock”) and warrants to purchase 2,954 shares of LEAF common stock for an exercise price of $0.01 per share, collectively representing, on a fully-diluted basis, a 45.1% interest in LEAF.In exchange for its prior interest in LEAF, RSO received 31,341 shares of Series A Preferred Stock, 4,872 shares of newly-issued 8% Series B Redeemable Preferred Stock (the “Series B Preferred Stock”) and 2,364 shares of newly-issued Series D Redeemable Preferred Stock (the “Series D Preferred Stock”), collectively representing, on a fully-diluted basis, a 26.7% interest in LEAF.The Company retained 18,414 shares of LEAF common stock, representing a fully-diluted interest of 15.7%, and senior management of LEAF maintained a 10% fully-diluted interest.As a result of the November 2ransaction, the Company deconsolidated LEAF (see Note 3) and has accounted for its investment in LEAF on the equity method beginning on November 17, 2011. In conjunction with the transaction and resulting deconsolidation of LEAF, the Company recorded a gain of $8.7 million. Apidos Capital Management, LLC (“Apidos”).On April 17, 2012, the Company sold 100% of its common equity interests in Apidos, its collateralized loan obligation (“CLO”) management subsidiary, to CVC Capital Partners SICAV-FIS, S.A., a private equity firm (“CVC”).Pursuant to the sale and purchase agreement and related agreements between the Company and CVC dated as of December 29, 2011, the Company sold Apidos in exchange for (i) $25.0 million in cash, (ii) a 33% limited partner interest in CVC Credit Partners, L.P, a newly-formed Cayman Islands limited partnership jointly owned by the Company and CVC (the “Partnership”), and (iii) a 33% interest in the Partnership’s general partner, a Jersey corporation (the “General Partner”).Prior to the closing, CVC contributed to the Partnership its credit management subsidiary. The Company also retained a preferred equity interest in Apidos which entitles it to receive distributions from the Partnership equal to 75% of the incentive management fees from the legacy Apidos portfolios. 7 (Back to Index) RESOURCE AMERICA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) MARCH 31, 2012 (unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements reflect the Company’s accounts and the accounts of the Company’s majority-owned and/or controlled subsidiaries.The Company also consolidates entities that are variable interest entities (“VIEs”) where it has determined that it is the primary beneficiary of such entities.Once it is determined that the Company holds a variable interest in a VIE, management performs a qualitative analysis to determine (i)if the Company has the power to direct the matters that most significantly impact the VIE’s financial performance; and (ii)if the Company has the obligation to absorb the losses of the VIE that could potentially be significant to the VIE or the right to receive the benefits of the VIE that could potentially be significant to the VIE.If the Company’s variable interest possesses both of these characteristics, the Company is deemed to be the primary beneficiary and would be required to consolidate the VIE. This assessment must be done on an ongoing basis. The portions of these entities that the Company does not own are presented as noncontrolling interests as of the dates and for the periods presented in the consolidated financial statements. Variable interests in the Company’s real estate segment have historically related to subordinated financings in the form of mezzanine loans or unconsolidated real estate interests.As of March 31, 2012 and September 30, 2011, the Company had one such variable interest in an entity that it consolidated.The Company will continually assess its involvement with VIEs and reevaluate the requirement to consolidate them.See Note 8 for additional disclosures pertaining to VIEs. All intercompany transactions and balances have been eliminated in the Company’s consolidated financial statements. Reclassifications and Revisions Certain reclassifications and revisions have been made to the three and six months ended March 31, 2011 consolidated financial statements to conform to the 2012 presentation.Real estate assets of a consolidated VIE formerly included in Property and equipment are now included in Investments in real estate. Financing Receivables Receivables from Managed Entities.The Company performs a review of the collectability of its receivables from managed entities on a quarterly basis.The Company analyzes the expected future cash flows of the managed entity.With respect to receivables from its commercial finance investment partnerships, the analysis takes into consideration several assumptions by management, specifically concerning estimates of future bad debts and recoveries.For receivables from the real estate investment entities for which there are uncertainties regarding collectability, the Company estimates the cash flows through the sale of the underlying properties, which is based on projected net operating income as a multiple of published capitalization rates, which is then reduced by the underlying mortgage balances and priority distributions due to the investors in the entity.The Company will record an allowance against the related receivable from managed entities to the extent that the estimated cash flows are insufficient to fully recover its receivable balance. Recent Accounting Standards Accounting Standards Issued But Not Yet Effective The Financial Accounting Standards Board (“FASB”) has issued the following guidance that is not yet effective for the Company as of March 31, 2012: Comprehensive income (loss).In June 2011, the FASB issued an amendment to eliminate the option to present components of other comprehensive income (loss) as part of the statement of changes in stockholders’ equity.The amendment requires that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income (loss) or in two separate but consecutive statements. In the two-statement approach, the first statement should present total net income (loss) and its components followed consecutively by a second statement that should present total other comprehensive income (loss), the components of other comprehensive income (loss), and the total of comprehensive income (loss).In December 2011, the FASB updated the guidance to defer the requirement related to the presentation of reclassification adjustments.The Company plans to provide the disclosures required by this amendment beginning October 1, 2012. 8 (Back to Index) RESOURCE AMERICA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) MARCH31, 2012 (unaudited) NOTE 2 − SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES − (Continued) Newly-Adopted Accounting Principles Fair value measurements.In May 2011, the FASB issued an amendment to revise the wording used to describe the requirements for measuring fair value and for disclosing information about fair value measurements.For many of the requirements, the FASB does not intend for the amendments to result in a change in the application of the current requirements.Some of the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements, such as specifying that the concepts of highest and best use and valuation premise in a fair value measurement are relevant only when measuring the fair value of nonfinancial assets.Other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements such as specifying that, in the absence of a Level1 input, a reporting entity should apply premiums or discounts when market participants would do so when pricing the asset or liability. This guidance became effective for the Company beginning January 1, 2012 and the Company has included the required disclosures in these financial statements (see Note 18). NOTE 3 − SUPPLEMENTAL CASH FLOW INFORMATION The following table presents supplemental cash flow information (in thousands) (unaudited): Six Months Ended March 31, Cash paid during the period for: Interest $ $ Income taxes 30 LEAF preferred stock and warrants issued to RSO in exchange for its portfolio of leases and loans and associated debt: Restricted cash $
